Citation Nr: 1714990	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

4. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at an October 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The issues of entitlement to service connection for hypertension, sleep apnea, and a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision on the issue of entitlement to service connection for lung cancer, the Veteran withdrew his claim.





CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for lung cancer have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his October 2016 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for lung cancer.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issue.  Accordingly, the Board does not have jurisdiction over this issue, and dismissal is warranted.


ORDER

The issue of entitlement to service connection for lung cancer is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

First, the Veteran is seeking entitlement for service connection for hypertension, to include on a secondary basis.  The Veteran's service treatment records are negative for any complaints or diagnosis of hypertension.  The Veteran was later diagnosed with hypertension in 1976.

The Veteran submitted a private medical statement from Dr. A.A. in March 2012 stating that the Veteran's PTSD is associated and related to his current hypertension.  The Board finds this opinion inadequate to establish service connection as it does not provide a rationale.  However, the Board finds that it sufficient to trigger a VA examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 )2006).  Thereby, on remand, a VA examination must be scheduled to determine the etiology of the Veteran's hypertension.

Second, the Veteran is seeking entitlement for service connection for sleep apnea, to include as secondary to his service connected PTSD.  The Veteran's service treatment records are negative for any complaints or diagnosis of sleep apnea.  However, the Veteran submitted lay statements stating that he stopped breathing while he slept in the military.  In 2006, the Veteran was diagnosed with sleep apnea.

The Veteran submitted private sleep treatment records that included a February 2012 private opinion from Dr. A.A., the same physician as discussed above.  This opinion stated that it is more than likely to highly probable that the Veteran's sleep apnea was a condition he had while in the military.  Dr. A.A. based this opinion solely on comments made to the Veteran by his peers while he was in the military.  
The Board finds that this opinion is inadequate because it lacks a sufficient rationale.  Thereby, on remand, a VA examination is required to determine the etiology of the Veteran's sleep apnea.

Finally, the Veteran is claiming entitlement to service connection for a bilateral foot disability.  The Veteran's service treatment records are negative for any diagnosis of a foot disability.  At his October 2016 Board hearing, the Veteran stated that he never had feet problems before his military service and began experiencing a lot of problems with his feet beginning after boot camp.  The Veteran explained that he never complained of feet pain while in service to avoid going back to training.  The Veteran also stated that his feet pain has continued from his military service until the present.  The Veteran currently has a diagnosis of plantar fasciitis and pes planus and a plantar calcaneal spur was noted in May 2009.  

The Veteran has not been afforded a VA examination in connection with his claim for a foot disability.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

3.  The examiner must first identify all diagnosed foot disabilities to include, but not limited to, pes planus, plantar fasciitis, and calcaneal bone spurs.

After reviewing the record, and with consideration of the Veteran's statements and the lay statements provided and the opinions provided by Dr. A.A., the examiner is asked to address the following for each diagnosis:

a)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's hypertension began in service, was caused by service, or is otherwise related to the Veteran's military service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service connected PTSD?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his service connected PTSD?

d)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to the Veteran's military service?

e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service connected PTSD?

f)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was permanently worsened (aggravated) by his service connected PTSD?

g)  Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed foot disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should indicate that the claims file was  reviewed.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


